DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s argument and amendment filed on 11/06/2020 has been entered and reviewed. Accordingly the action is made final.
Claim status: 
Claims 1-20 are pending.
Claims 1, 3, 8, 10, 15-16 and 18-19 are amended.
No claim is new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 11/06/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “determine item characteristics based on a geographical region included in the attribute information identified using the image”. 
Based on claim and specification the scope of the “item characteristics” is not clear.
Specification [0087] indicates “[0087] …..For example, the item determinator 340 may determine the clothing item (e.g., hanbok or chipao) in consideration of the item characteristics in accordance with the region”.
According to paragraph [0087] hanbok and chipao are clothing items. Table 1 of specification describes hanbok and chipao are item characteristics. In general meaning hanbok and chipao are items not item characteristics. Nowhere in the specification, 

Claims 1, 8 and 15 also recite “identify item attributes for the at least one identified item based on at least one of the item characteristics, the item type, or the item color”.
According to the Table 1 and paragraph [0087] of the specification, item characteristics, item type and item color are item attributes. So applicant is claiming identify “item attributes” based on item attributes. So this limitation is circular. 
For purpose of examination the claim limitation is interpreted as “identify item attributes for the at least one identified item”.
Claims 2-7, 9-14 and 16-20 are also rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over ABBAS (US Pat. Pub. No. 20170080346, “Abbas”) in view of Gusarov et al. (US Pat. Pub. No. 20170286752, “Gusarov”), Rahul (US Pat. Pub. No. 20080201638, “Rahul”) and Jones et al. (US Pat. Pub. No. 20180025405, “Jones”).
Regarding claim 1, Abbas teaches, An electronic device comprising: 
a camera;  a display;  and a processor, wherein the processor (Fig. 2 element 218, 220 and 210) is configured to control the electronic device to: 
acquire an image of a user of the electronic device using the camera, generate an avatar corresponding to the user based on the image, ([0097] “The baseline avatar may be generated through capturing of a facial image via a camera within the user's electronic device upon which the SSSA is in execution”);
identify attribute information corresponding to the avatar, identify at least one item corresponding to the attribute information among a plurality of items applicable to the avatar ([0097] “…..Within another embodiment of the invention the baseline avatar is generated based upon the user's facial image and biometric profile data such as, for example, height, weight, gender, and ethnicity”. “[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt”. Here “biometric data” is the claimed “attribute information), 
Even though Abbas teaches identifying attribute information as shown above but is silent about identify attribute information corresponding to the avatar using the image.
Gusarov teaches identify attribute information corresponding to an avatar using an image ([0052] “In operation 505, the characteristic component 240 determines a gender of the portion of the face based on the one or more distances between the two or more facial landmarks. [0054] In operation 510, the characteristic component 240 determines a race identifier of the portion of the face based on the one or more distances between the two or more facial landmarks.  In some embodiments, the race identifier may be understood as an ethnicity of an individual or the portion of the face depicted within an image”).
Abbas and Gusarov are analogous art as both of them are related to avatar generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Abbas by identifying attribute information corresponding to an avatar using an image as taught by Gusarov.
The motivation for the above is to have an automated way of identifying attribute.
Abbas modified by Gusarov teaches identify item attributes for the at least one identified item (Gusarov is included with Abbas to show attribute information identified using the image as shown above.
Abbas teaches identified item which is pants/shirt. Abbas identifies item attributes which is jogging pant or t-shirt of identified items pant or shirt based on biometric data
“[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt”);
However Abbas modified by Gusarov is silent about determine item based on a geographical region included in the attribute information identified using the image, and determine item type and/or item color based on sex of the attribute information.
However Rahul teaches determine item based on a geographical region included in the attribute information identified using the image (Rahul [0051] “……More particularly, as shown in FIG. 2B, determining the geographic location of the user 101 at operation 202 includes obtaining location information of a mobile device 102.
[0062] “…….For example, FIGS. 6A-6F respectively illustrate the virtual person image 107 of the user 101 clothed at temperatures below 50.degree.  F., between 50.degree.  and 60.degree.  F., between 60.degree.  and 70.degree.  F., between 70.degree.  and 80.degree.  F., between 80.degree.  and 100.degree.  F., and over 100.degree.  F. In other words, according to one embodiment of the present invention, the clothing worn by the virtual person image 107 can vary based on the current temperature at the user's geographic location.  As the temperature increases, the context generation script 116 can automatically clothe the virtual person image 107 in lighter clothing.  Conversely, as the temperature decreases, the context generation script 116 can automatically clothe the virtual person image 107 in heavier clothing”.
Here “clothing” is claimed item);
Rahul and Abbas modified by Gusarov are analogous art as both of them are related to data processing and item selection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Abbas modified by Gusarov by determining item based on a geographical region included in the attribute information identified using the image as taught by Rahul.
The motivation for the above is to enhance the applicability of Abbas to provide realistic behavioral attribute and items in avatars based on demographic data.
Abbas modified by Gusarov and Rahul is silent about determine item type and/or item color based on sex of the attribute information.
Jones teaches determine item type and/or item color based on sex of attribute information ([0012] “…..As one example, the disclosed method selects only women's clothes after determining the user is female based on her user profile information”).
Jones and Abbas modified by Gusarov and Rahul are analogous art as both of them are related to data processing and item selection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Abbas modified by Gusarov and Rahul by determining item type and/or item color based on sex of the attribute information as taught by Jones.
The motivation for the above is to limit and customize clothing for user.
Abbas modified by Gusarov, Rahul and Jones teaches display the at least one identified item including the identified item attributes with the avatar through the (Abbas “[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt” “[0029] FIG. 3A depicts an avatar associated with a young woman in first and second contexts according to an embodiment of the invention as may be presented within virtual and online environments;”
Rahul also displays identified item with item attributes in Fig. 3A-3D);

Claim 8 is directed to a method claim and its steps and functions are similar to the functions performed by the elements of the device claim 1 and are rejected based on same rationale as specified in the device claim 1.

Regarding claims 2 and 9 Abbas modified by Gusarov, Rahul and Jones teaches, control the electronic device to apply the item selected from the at least one item to the avatar and to display the selected item with the avatar through the display (Abbas, “[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt”);

Regarding claims 3 and 10 Abbas modified by Gusarov, Rahul and Jones teaches wherein the attribute information includes at least one of a human race, a sex, an age, or a region, and the processor is configured to control the electronic device to identify the at least one item corresponding to the human race, the sex, the age, or the geographical region (Abbas, [0097] “…..Within another embodiment of the invention the baseline avatar is generated based upon the user's facial image and biometric profile data such as, for example, height, weight, gender, and ethnicity”. “[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt”).

Regarding claims 4 and 11 Abbas modified by Gusarov, Rahul and Jones teaches control the electronic device to adjust at least one setting of a face size or shape corresponding to the avatar, an eye size or color, a skin color, a hair color, or a hair style based on the attribute information (Gusarov [0055] “…..Selection of or modification of the one or more attributes may cause the avatar generation system 160 to modify the representation of the face from the determined race identifier to corresponding with the selected modifications”). 

Regarding claims 5 and 12 Abbas modified by Gusarov, Rahul and Jones teaches wherein the item includes at least one of a clothing, a hat, or an accessory, Abbas “[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt”).

Regarding claims 7 and 14 Abbas modified by Gusarov, Rahul and Jones teaches control the electronic device to generate an emoji to which at least one of a designated emotional expression, an operation, a background, or a text is applied using the avatar to which the at least one item is applied (Gusarov [0044] “In some instances, the avatar component 250 may generate one or more graphics using the generated avatar or facial representation.  For example, the avatar component 250 may generate the graphics (e.g., sticker or emoji) by inserting a scaled version of the avatar into a template graphic”).

Regarding claim 15, Abbas teaches, An electronic device comprising: 
a display;  and a processor, wherein the processor (Fig. 2 element 220 and 210) is configured to control the electronic device to:  
determine a user attribute, generate an avatar based on the determined user attribute and display the generated avatar through the display ([0097] “…..Within another embodiment of the invention the baseline avatar is generated based upon the user's facial image and biometric profile data such as, for example, height, weight, gender, and ethnicity”. “[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt”. Here “biometric data” is the claimed “attribute”), 
and display the generated avatar through the display (“[[0018] In accordance with an embodiment of the invention there is provided a method comprising displaying an avatar within a graphical interface to a user associated with the avatar”);
Even though Abbas teaches determine a user attribute as shown above but is silent about determine a user attribute from an image including a user of the electronic device 
Gusarov teaches determine a user attribute from an image including a user of the electronic device ([0052] “In operation 505, the characteristic component 240 determines a gender of the portion of the face based on the one or more distances between the two or more facial landmarks. [0054] In operation 510, the characteristic component 240 determines a race identifier of the portion of the face based on the one or more distances between the two or more facial landmarks.  In some embodiments, the race identifier may be understood as an ethnicity of an individual or the portion of the face depicted within an image”).
Abbas and Gusarov are analogous art as both of them are related to avatar generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Abbas by determining a user attribute from an image including a user of electronic device as taught by Gusarov.
The motivation for the above is to have an automated way of identifying attribute.
Abbas modified by Gusarov teaches determine at least one item to be applied to the avatar based on the user attribute, (Abbas [0097] “…..Within another embodiment of the invention the baseline avatar is generated based upon the user's facial image and biometric profile data such as, for example, height, weight, gender, and ethnicity”. “[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt”.);
Abbas modified by Gusarov teaches determine item attributes for the at least one identified item (Gusarov is included with Abbas to show attribute information identified using the image as shown above.
Abbas teaches identified item which is pants/shirt. Abbas determines item attributes which is jogging pant or t-shirt of identified items pant or shirt based on biometric data
“[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt”);
However Abbas modified by Gusarov is silent about determine item based on location information determined through the determined user attribute, and determine item type and/or item color based on sex of the user attribute.
However Rahul teaches determine item based on location information determined through the determined user attribute (Rahul [0051] “……More particularly, as shown in FIG. 2B, determining the geographic location of the user 101 at operation 202 includes obtaining location information of a mobile device 102.
[0062] “…….For example, FIGS. 6A-6F respectively illustrate the virtual person image 107 of the user 101 clothed at temperatures below 50.degree.  F., between 50.degree.  and 60.degree.  F., between 60.degree.  and 70.degree.  F., between 70.degree.  and 80.degree.  F., between 80.degree.  and 100.degree.  F., and over 100.degree.  F. In other words, according to one embodiment of the present invention, the clothing worn by the virtual person image 107 can vary based on the current temperature at the user's geographic location.  As the temperature increases, the context generation script 116 can automatically clothe the virtual person image 107 in lighter clothing.  Conversely, as the temperature decreases, the context generation script 116 can automatically clothe the virtual person image 107 in heavier clothing”.
Here “clothing” is claimed item a);
Rahul and Abbas modified by Gusarov are analogous art as both of them are related to data processing and item selection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Abbas modified by Gusarov by determining item based on location information determined through the determined user attribute as taught by Rahul.
The motivation for the above is to enhance the applicability of Abbas to provide realistic behavioral attribute in avatars based on demographic data.
Abbas modified by Gusarov and Rahul is silent about determine item type and/or item color based on sex of the user attribute.
Jones teaches determine item type and/or item color based on sex of user attribute ([0012] “…..As one example, the disclosed method selects only women's clothes after determining the user is female based on her user profile information”).
Jones and Abbas modified by Gusarov and Rahul are analogous art as both of them are related to data processing and item selection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Abbas modified by Gusarov and Rahul by determining item type and/or item color based on sex of the user attribute as taught by Jones.


Abbas modified by Gusarov, Rahul and Jones teaches display the avatar to which the at least one determined item including the determined item attributes is applied through the display (Abbas “[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt” “[0029] FIG. 3A depicts an avatar associated with a young woman in first and second contexts according to an embodiment of the invention as may be presented within virtual and online environments;”
Rahul also displays identified item with item attributes in Fig. 3A-3D);

Regarding claim 17 Abbas modified by Gusarov, Rahul and Jones teaches wherein the processor is configured to control the electronic device to: receive an input for changing the user attribute, display a user interface for changing the user attribute on the display, change the user attribute based on an input on the user interface, and change the avatar based on the changed user attribute (Gusarov [0055] “In some embodiments, after determining the race identifier and generating the representation of the face with respect to the race identifier, the avatar generation system 160 presents a set of user interface elements at the client device 110.  The set of user interface elements may also include the representation of the face.  The user interface elements may include acceptance and rejection elements.  Selection of the rejection element indicates rejection of the race identifier.  Upon receiving selection of the rejection element, the avatar generation system 160 may cause presentation of a set of user interface elements for modifying one or more attributes of the avatar including facial feature shapes; hair, skin, and eye color; hair style; and other attributes.  Selection of or modification of the one or more attributes may cause the avatar generation system 160 to modify the representation of the face from the determined race identifier to corresponding with the selected modifications”).
 
Regarding claim 18 Abbas modified by Gusarov, Rahul and Jones teaches wherein the user attribute includes at least one of an age, a sex, a human race, or a region, and the processor is configured to control the electronic device to identify the at least one item corresponding to the human race, the sex, the age, or the location information. (Abbas, [0097] “…..Within another embodiment of the invention the baseline avatar is generated based upon the user's facial image and biometric profile data such as, for example, height, weight, gender, and ethnicity”. “[0098] Optionally, the avatar may be modified in dependence upon the biometric data associated with the user and the current context.  Accordingly, where the current context is "casual" and the biometric data indicates the user is running or jogging then the avatar may be "skinned" with an alternate selection, e.g. a pair of jogging pants and a t-shirt”).

Regarding claim 19 Abbas modified by Gusarov, Rahul and Jones teaches wherein the processor is configured to control the electronic device to apply a clothing item indicating regional characteristics to the avatar in accordance with the location information of the user attribute (Rahul [0062] “…….For example, FIGS. 6A-6F respectively illustrate the virtual person image 107 of the user 101 clothed at temperatures below 50.degree.  F., between 50.degree.  and 60.degree.  F., between 60.degree.  and 70.degree.  F., between 70.degree.  and 80.degree.  F., between 80.degree.  and 100.degree.  F., and over 100.degree.  F. In other words, according to one embodiment of the present invention, the clothing worn by the virtual person image 107 can vary based on the current temperature at the user's geographic location.  As the temperature increases, the context generation script 116 can automatically clothe the virtual person image 107 in lighter clothing.  Conversely, as the temperature decreases, the context generation script 116 can automatically clothe the virtual person image 107 in heavier clothing”).

Regarding claim 20 Abbas modified by Gusarov, Rahul and Jones teaches wherein the processor is configured to control the electronic device to generate an emoji in which at least one of an emotional expression, an operation, a background, or a text is added to the avatar to which the at least one item is applied. (Gusarov [0044] “In some instances, the avatar component 250 may generate one or more graphics using the generated avatar or facial representation.  For example, the avatar component 250 may generate the graphics (e.g., sticker or emoji) by inserting a scaled version of the avatar into a template graphic”).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas modified by Gusarov, Rahul and Jones as applied to claims 3 and 10 above, and further in view of Ballin et al. (US Pat. Pub. No. 20060184355, “Ballin”).
Regarding claims 6 and 13 Abbas modified by Gusarov, Rahul and Jones is silent about differently apply a clothing item to the avatar based on the region of the attribute information. 
Ballin teaches differently apply a clothing item to an avatar based on region of attribute information ([0249] “Behavioural displays may include modifying the appearance of an avatar to include tribal allegiance such as may be presented by body art where this is representative of a cultural or demographic group, and the appearance of clothing, for example, a female avatar dressed in one form of dress may wish to be perceived in a different attire when participating in an online meeting with colleagues from a different culture”).
Ballin and Abbas modified by Gusarov, Rahul and Jones are analogous art as both of them are related to data processing and item selection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Abbas modified by Gusarov, Rahul and Jones by differently applying a clothing item to an avatar based on region of attribute information as taught by Ballin.
The motivation for the above is to enhance the applicability of Abbas to provide realistic behavioral attribute in avatars based on different cultures.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abbas modified by Gusarov, Rahul and Jones as applied to claim 15 above, and further in view of Leonard et al. (US Pat. Pub. No. 20150186977, “Leonard”).
Regarding claim 16 Abbas modified by Gusarov, Rahul and Jones is silent about control the electronic device to determine whether location information determined through the determined user attribute is different from regional information set in the electronic device, and to determine location information to be applied to the avatar based on an input based on the location information and the regional information being different from each other. 
However Leonard teaches determine whether location information determined through user attribute is different from regional information set in electronic device, and to determine location information to be applied to the user based on an input based on the location information and the regional information being different from each other ([0052] “…..User device 316 is a particular device of the user (e.g., a smart phone or computer) that may be at the geolocation 304. [0053] In a specific example, the user is at the geolocation 304 and is interested in traveling to the geolocation 308 (the destination geolocation) for a skiing trip.  In this example, the geolocation 308 is in a different country than the geolocation 304.  The user device 316 of the user provides an indication of the geolocation 308 to the regional apparel system 150…… The regional apparel system 150 then determines a candidate apparel item based on the extracted destination characteristic”).
Leonard and Abbas modified by Gusarov, Rahul and Jones are analogous art as both of them are related to data processing and item selection.
Abbas modified by Gusarov, Rahul and Jones by determining whether location information determined through the determined user attribute is different from regional information set in the electronic device, and to determine location information to be applied to the avatar based on an input based on the location information and the regional information being different from each other similar to determining whether location information determined through user attribute is different from regional information set in electronic device, and to determine location information to be applied to the user based on an input based on the location information and the regional information being different from each other as taught by Leonard.
The motivation for the above is to provide the option to user to control the selection of regions in generating avatars.

 Response to Arguments
Applicant’s arguments see remarks pages 10-11 with respect to rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive partially. Therefore the rejection has been withdrawn. However upon further consideration a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over ABBAS (US Pat. Pub. No. 20170080346, “Abbas”) in view of Gusarov et al. (US Pat. Pub. No. 20170286752, “Gusarov”), Rahul (US Pat. Pub. No. 20080201638, “Rahul”) and Jones et al. (US Pat. Pub. No. 20180025405, “Jones”).


	In response to applicant’s arguments pages 10-11, examiner wants to note that the amended limitations has multiple 112(b) issues. As a result for purpose of examination the claim has been interpreted as determine item based on a geographical region included in the attribute information identified using the image, and determine item type and/or item color based on sex of the attribute information and determine item type and/or item color based on sex of attribute information.

Conclusion                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612